DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 April 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4
Regarding claim 3, the phrase “each section perpendicular to the central axis of the needle tube of the flanges” in line 1 lacks antecedent basis.  No “section” is claimed in claim 1 on which claim 3 depends.  It is unclear what section of the flanges are referred to.   For examination, it was assumed the “section” corresponds to a portion of the elastic sheets and such a portion has an arc shape.  Clarification is required. 
Regarding claim 4 the phrase “each section perpendicular to the central axis of the needle tube of the flanges” in line 1 lacks antecedent basis.  No “section” is claimed in claim 1 on which claim 4 depends.  It is unclear what section of the flanges are referred to.   For examination, it was assumed the “section” corresponds to a portion of the elastic sheets and such portion has an arc shape.  Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber US 2018/0323529 (Gruber).
Regarding claim 1, Gruber teaches (Fig. 2-3) a spring probe (spring loaded pin 300 per para [0002]), characterized in that the spring probe comprises a hollow needle tube (1) (plastic sleeve 301), a needle (2) (piston 307) with its tail end clamped in the needle tube (1) (see Fig. 2 – end of piston 307 with step 317 is clamped in sleeve 301) and can move axially along the needle tube (1) (see Fig. 2 – axial movement of piston 307 per para [0047]), and a spring (3) (spring 305) arranged between the front end of the needle (2) and the inner bottom of the needle tube (1) (see Fig. 2 – spring 305 between front end of piston 307 and bottom of sleeve 301) and exerting a pushing force on the needle (2) (see para [0047] – spring 305 pushes on piston 307), wherein the open end (4) of the needle tube (1) is circumferentially provided with a plurality of elastic sheets (5) with elasticity (see Fig. 2-3- end of sleeve 301 with piston 307 includes contact tongues 313), the inner sides of the elastic sheets (5) are provided with first flanges (7) for preventing the needle (2) from separating from the needle tube (1) (see para [0050] and Fig. 3 – contact tongues are radially bent inwards in an upper region to contact the piston.  This bend corresponds to a first flange), the first flanges (7) are pressed against the outer wall of the needle (2) under the action of the elastic force generated by elastic deformation of the elastic sheets (5) (see Fig. 2 –tongue 313 is radially bent inwards to contact the piston 307), the outer wall of the tail end of the needle (2) is provided with a second flange (8) (see Fig. 2 – piston 307 includes step 317 considered the second flange), and the second flange (8) can abut against the first flanges (7) under the action of the spring (3) (see Fig. 2 – 
Regarding claim 2, Gruber teaches (Figs. 2-3) the spring probe of claim 1, wherein the first flanges (7) are in interference fit with the outer wall of the needle (2) (see para [0050] and Fig. 2, 3 – contact tongues 313 are radially bent inwards in an upper region to contact the piston 307 thus forming interference fit).
Regarding claim 3, Gruber teaches (Figs. 2-3) the spring probe of claim 1, wherein the inner edge of each section perpendicular to the central axis of the needle tube (1) of the first flanges (7) is arc-shaped in a state when the elastic sheets (5) is undeformed, and the diameter of the inner edge is smaller than the outer diameter of the outer wall of the needle (2) (see Figs. 2-3 – tongues 313 have arc-shape where they are radially bent inward as shown.  Contact tongues 313 maintain contact with piston 307 and thus have a smaller diameter than the outer wall of piston).
Regarding claim 4, Gruber teaches (Figs. 2-3) the spring probe of claim 1, wherein the inner edges and the outer edges of each section perpendicular to the central axis of the needle tube (1) of the elastic sheets (5) are arc-shaped when the elastic sheets (5) is undeformed (see Figs. 2-3 – tongues 313 have arc-shape where they are radially bent inward as shown).
Regarding claim 5, Gruber teaches (Figs. 2-3) the spring probe of claim 1, wherein the cross section of the open end (4) in the radial direction is circular (see Fig. 2 – cross section is circular), the open end (4) is formed with a plurality of notches (6) (see Fig. 3 – plurality of contact tongues 313 formed by notches), and the notches (6) divide the open end (4) into a plurality of elastic sheets (5) (see Figs. 2-3 – open end of sleeve 301 includes plurality of contact tongues 313).
Regarding claim 8, Gruber teaches (Figs. 2-3) the spring probe of claim 1, wherein the rear ends of the first flanges (7) have a first inclined plane (9) facing the inside of the needle tube (1) (see Figs. 2-3 – arc shape in contact tongues 313 includes inclined plane facing the inside of sleeve 301), and the front end of the second flange (8) has a second inclined plane (10) facing the front end of the needle (2) (see Fig. 2 – step 317 has an inclined plane facing front of piston 307.  It is noted that the pending claim language does not define the orientation of the inclined plane).
Regarding claim 12, Gruber teaches (Figs. 2-3) the spring probe of claim 1, wherein the needle (2) is provided with a blind hole (11) (see Fig. 2 – piston 307 has depression 328), the spring (3) extends into the blind hole (11) and the end of the spring (3) abuts against the bottom of the blind hole (11) (see Fig. 3 – spring 305 extends into depression 328 and abuts against bottom of depression 328).
Regarding claim 13, Gruber teaches (Figs. 2-3) the spring probe of claim 1, wherein the needle tube (1) comprises a sleeve (12) (see Fig. 2 – sleeve 301) and a plug (13) (see Fig. 3 – fastening element 303), one end of the sleeve (12) is provided with the elastic sheets (5) (see Fig. 2 – contact tongues 313), and the other end is clamped with the plug (see Fig. 2 – other end of sleeve 301 is clamped with fastening element 303).
Regarding claim 15, Gruber teaches (Figs. 2-3) the spring probe according to claim 1, wherein the tail end of the needle tube (1) is provided with a rod (16) extending axially along the needle tube (1) and away from the open end (4) (see Fig. 2 – fastening element 303 extends axially along sleeve 301 and away from end with piston 307).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber US 2018/0323529 (Gruber) in view of Nelson et al. US 2005/0280433 (Nelson).
Regarding claim 6, Gruber teaches (Figs. 2-3) the spring probe of claim 1, but does not teach wherein the material of the elastic sheets (5) is beryllium bronze or stainless steel.
Nelson teaches the material of the elastic sheets (5) is beryllium bronze or stainless steel (see para [0056] – probe barrels made of stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic sheets taught by Gruber to be stainless steel as taught by Nelson in order to have the strength and conductivity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber US 2018/0323529 (Gruber) in view of Sugiura et al. US 2019/0109397 (Sugiura).
Regarding claim 7, Gruber teaches (Figs. 2-3) the spring probe of claim 1, but does not teach wherein the number of the elastic sheets (5) is not less than 4.
	Sugiura teaches (Fig. 3) the number of the elastic sheets (5) is not less than 4 (see Fig. 3 - plate spring contact 20 includes more than 4 elastic sheets.  Also see para [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of elastic sheets taught by Gruber to be not less than 4 a taught by Sugiura in order to achieve the desired spring force and stability from the elastic sheet.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber US 2018/0323529 (Gruber) in view of Li WO 2017147761 (Li).
Regarding claim 10, Gruber teaches (Figs. 2-3) the spring probe of claim 1 wherein the front edges of the first flanges are provided with a first fillet (see Fig. 2 – arc-shaped portion of contact tongues 313 includes concave junction serving as a fillet).
Gruber does not teach wherein a third inclined plane (19) facing the tail end of the needle (2) is arranged near the front end of the needle (2), and the first flanges (7) are positioned between the third inclined plane (19) and the second flange (8).
Li teaches (Fig. 2) a third inclined plane (19) facing the tail end of the needle (2) is arranged near the front end of the needle (2) (see Fig. 2 – boss 4331), and the first flanges (7) are positioned between the third inclined plane (19) and the second flange (8) (see Fig. 2 – flange portion of tube 41 is positioned between flange portion 431 and 4331).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle taught by Gruber to include a third inclined plane and have the first flange positioned between third and second inclined plane as taught by Li in order to limit the range of movement for the probe to be between two flanges as known in the art.

`Allowable Subject Matter
Claims 9, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, the prior art of record taken alone or in combination fails to teach the spring probe of claim 8, wherein the angle between the first inclined plane (9) and the central axis of the needle tube (1) is a and the range of a is 35° to 55°, and the angle between the second inclined plane (10) and the central axis of the needle (2) is B and the range of B is 35° to 55°, in combination with all other elements of claim 9.

Regarding claim 11, the prior art of record taken alone or in combination fails to teach spring probe of claim 10, wherein the angle between the third inclined plane (19) and the central axis of the needle (2) is y and the range of y is 35° to 55°, in combination with all other elements of claim 11.

Regarding claim 14, the prior art of record taken alone or in combination fails to teach spring probe of claim 13, wherein the outer wall of the plug (13) is provided with a rib (14), the inner wall of the sleeve (12) is provided with a groove (15), the front end of the plug (13) extends into the sleeve (12) and the rib (14) is clamped in the groove (15), in combination with all other elements of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868